                Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF GEORGIA

WADE HORTON,

                    Plaintiff,

vs.                                                        Civil Action File No.

MACON-BIBB COUNTY
TRANSIT AUTHORITY,

           Defendant.
___________________________________

                                         COMPLAINT

      I.         INTRODUCTION

           1.       This is an action for discrimination on the basis of disability, brought

 pursuant to Title II of the Americans with Disabilities Act (ADA), 42 U.S.C. §

 12131, and Section 504 of the Rehabilitation Act of 1973 (Rehabilitation Act), 29

 U.S.C. § 701.

           2.       Defendant      Macon-Bibb     County   Transit   Authority     (“MTA”)

 improperly withheld use of its complementary ParaTransit services from the

 Plaintiff (“Mr. Horton”) from December 8th, 2018, through April 1, 2019. As such,

 it constituted a violation of both the ADA and the Rehabilitation Act.


                                                Page 1
          Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 2 of 16




     3.       Defendant Macon-Bibb County Transit Authority also improperly

restricted use of its complementary ParaTransit services for all users from March

23rd, 2020, through May 7th, 2020, by limiting ParaTransit destinations to those

the Defendant deemed consistent with “MEDICAL NECESSITY,” which it

defined as including only, “Dialysis, doctor appointments, to grocery store & to

pharmacy for medications.” The Defendant’s restrictions upon its passengers’

usage of its complementary ParaTransit service constituted a clear violation of

Federal Transit Administration ADA regulations.

     4.       The Defendant’s clear violations of the ADA and the Rehabilitation

Act caused the Plaintiff to suffer extensive injuries, including out-of-pocket

expenses, repeated and severe inconvenience, physical hardship, physical and

mental symptoms of stress, loss of opportunities for companionship and loss of

opportunities for participation in public life.

     5.       The Plaintiff seeks declaratory relief to prevent future

noncompliance with the ADA and Rehabilitation Act. The Plaintiff further seeks

an appropriate award of damages.

     6.       The Plaintiff also seeks to recover his attorneys’ fees and costs of

litigation.


                                        Page 2
            Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 3 of 16




 II.         JURISDICTION AND VENUE

       7.       This Court has original, federal-question jurisdiction over this

action, pursuant to the ADA and Rehabilitation Act.

       8.       Mr. Horton is a resident of Jones County, Georgia, which is located

within this district and division.

       9.       This Court has personal jurisdiction over Defendant. The tortious

actions in question occurred in the City of Macon, Georgia, in Bibb County,

Georgia, and in Jones County, Georgia. The Defendant’s principal place of

business is in Bibb County, Georgia. The City of Macon, Bibb County, and

Jones County are all located within this district and division

       10.      Venue is proper in this Court, because City of Macon, Bibb County,

and Jones County are all located within this district and division and the events

in question occurred therein.

 III.        PARTIES

       11.       Plaintiff Wade Horton is a citizen of the State of Georgia and

resident of Jones County, Georgia.

       12.      Mr. Horton is blind.

       13.      Mr. Horton is a qualified individual with a disability.


                                          Page 3
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 4 of 16




     14.     Defendant Macon-Bibb County Transit Authority is a municipal

entity operating as a business under the color of law in the State of Georgia and

may be served with process through its President and Chief Executive Officer,

Craig Ross, at 200 Cherry Street, Suite 100, Macon, Georgia 31206.

     15.     The MTA is a public entity within the meaning of Title II of the

ADA.

 IV.       FACTS

     16.      The Plaintiff, Wade Horton is blind. His blindness, together with

his other medical conditions, make it unsafe for him to use a fixed-route public

transit system.

     17.     Mr. Horton has, instead, regularly used the Macon-Bibb County

Transit Authority’s complementary ParaTransit services for more than a

decade. He has relied upon this ParaTransit service as a very frequent source of

transportation services, both for himself and for his mother, Mrs. Ruby Horton.

     18.     Mr. Horton’s mother has very significant mobility and cognitive

disabilities. She relies upon a wheelchair for her mobility.

     19.     Mrs. Horton is a qualified individual with a disability.




                                       Page 4
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 5 of 16




     20.   Mrs. Horton resides with Mr. Horton and his wife in Jones County,

Georgia. Although the Horton’s home is in Jones County, Jones County shares

a boundary with Bibb County. At all times relevant to this Complaint, the

Horton’s home has been located very close to this boundary between Jones

County and Bibb County. Both ends of the street Mr. Horton lives on are in

Bibb County and his home is only three houses away from the boundary

between Bibb County and Jones County. Mr. Horton has frequently traveled to

businesses and service providers within Macon-Bibb County and he has

regularly taken his mother to medical appointments there.

     21.   Mr. Horton has relied heavily upon the MTA’s ParaTransit service

for his daily transportation: for shopping trips, trips to his gym, to medical

appointments, and to community events, among other destinations. He also

relied upon the ParaTransit service to transport his mother to her medical

appointments. Mrs. Horton was unable to perform transfers in and out of a

vehicle and needed to use an L-Van that could accommodate her wheelchair.

     22.   At all times in question, Mr. Horton’s residence has been within

three-quarters of a mile of an MTA fixed route. In addition, he has sometimes




                                      Page 5
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 6 of 16




used ParaTransit services for transportation between two points within Bibb

County.

     23.   Mr. Horton regularly attended public meetings of the MTA and

often participated during the public comment portion of these meetings. He

sometimes spoke during the public remarks section of the program, advocating

for service improvements and against cutbacks in services. During an August

2018 Board Meeting of the MTA there was discussion of possible cutbacks in

routes and services. Mr. Horton presented remarks during the public comment

portion of the meeting, expressing concerns about the impact the proposed

service cuts would have on some riders.

     24.   The MTA Board convened again on September 4th, 2018, at a special

called meeting. During that meeting, the Board voted to change the eligibility

requirements and service area for their complementary ParaTransit service.

Following the change, only residents of the City of Macon or Bibb County

would be eligible to receive ParaTransit service from the MTA. In addition, the

system’s geographic service area would be strictly limited to the City of Macon

and Bibb County.




                                    Page 6
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 7 of 16




     25.    At the September 2018 special called Board Meeting, the MTA’s

President noted during the discussion of these proposed changes to ParaTransit

eligibility rules that he had reviewed approximately 2,000 ParaTransit

applications and had found only one application in which the ParaTransit rider

lived outside of both the City of Macon and Bibb County. That rider, he stated,

was in Jones County. The MTA President remarked that “our focus is on

servicing our Bibb County customers.” Mr. Horton was not in attendance at

that Board meeting.

     26.    The September 2018 changes to ParaTransit eligibility and service

area policies reflected a deliberate indifference to the applicable provisions of

the ADA and the Rehabilitation Act. They were motivated by both a wrongful

plan to limit access to Defendant’s complementary ParaTransit services to

persons who lived within certain governmental jurisdictions and by a desire to

retaliate against the Plaintiff for his prior utilization of the system and his

advocacy on behalf of himself and other consumers of MTA’s services.

     27.    On or about September 24th, 2018, the MTA, through its legal

counsel, mailed a letter to Mr. Horton. The letter stated that the MTA Board

had adopted a Resolution limiting the service area of its ParaTransit service to


                                       Page 7
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 8 of 16




the boundaries of Macon-Bibb County, Georgia. The letter also stated that the

MTA intended to suspend Mr. Horton’s eligibility for its ParaTransit services

because he was a resident of Jones County.

     28.   On December 6th, 2018, Mr. Horton received notice from the MTA

that the following day was the last day that he would be eligible to receive

ParaTransit services from the MTA.

     29.   Starting on December 8, 2018, the MTA refused to provide its

complementary ParaTransit services to Mr. Horton or to his mother.

     30.   When Mr. Horton attempted to schedule ParaTransit pickup from

his home, his requests were refused. Similarly, when Mr. Horton attempted to

schedule ParaTransit rides from one point within Bibb County to another point

in Bibb County, his requests were refused. He was told that he could not use

the system at all, even for service that fell wholly within Bibb County.

     31.   This denial of services had a devastating impact on Mr. Horton and

his family. Without the MBA’s ParaTransit service, he was unable to escort his

mother to medical appointments on his own, or to access an L-Van.          Mrs.

Horton relies heavily on a wheelchair for transportation, cannot perform

transfers in and out of regular vehicles, and needed to be transported by L-Van.


                                     Page 8
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 9 of 16




Without the ParaTransit service, Mr. Horton and his wife had to essentially lift,

shove and pull his mother into the back seat of a car to transport her –

something that was very difficult for all of them.

     32.    Mr. Horton had previously been a frequent user of the MTA’s

ParaTransit service. He relied upon it to go to the gym and to shop. He also

used it to attend public meetings, where he both participated in the life of the

community and visited with friends. When he was cut off from the service, he

had to beg rides from friends, use some of his limited funds for Uber, or try to

arrange commitments for times that his wife could be off work. Although he

was able to make some trips by juggling these options, his level of activity and

engagement in his community dramatically shrank.

     33.   Mr. Horton sought legal assistance regarding the MTA’s denial of

ParaTransit services to him. Following several communications between Mr.

Horton’s counsel and the legal counsel for the MTA, the MTA eventually

reinstated ParaTransit services to Mr. Horton.

     34.   From March 23rd, 2020, through May 7th, 2020, Defendant MTA also

wrongfully restricted use of its complementary ParaTransit services for all its

passengers by limiting ParaTransit destinations to certain, very limited


                                      Page 9
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 10 of 16




destinations.

     35.    During that time period, passengers were only permitted to travel to

destinations that the MTA deemed consistent with “MEDICAL NECESSITY,”

which it defined as including only, “Dialysis, doctor appointments, to grocery

store & to pharmacy for medications.”

     36.    Mr. Horton once again sought legal assistance regarding the MTA’s

unlawful restriction of ParaTransit services. Following several communications

between Mr. Horton’s counsel and the legal counsel for the MTA, the MTA lifted

these unauthorized restrictions upon the scope of services to be made available

to MTA’s ParaTransit passengers.

     37.    Complementary ParaTransit service is intended to enable its riders

to live more independently. Its use is not limited to medical appointments or

other trips that third parties may consider “necessary.”



LEGAL CLAIMS

       Count I – Title II of the Americans with Disabilities Act (ADA)

     38.    By this reference, Plaintiff incorporates the above factual statements,

as if fully stated herein.


                                     Page 10
      Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 11 of 16




     39.   Title II of the ADA provides that no “public entity” shall

discriminate against an individual with a disability with respect to said entity’s

“services, programs, or activities.”

     40.   Defendant MTA is a “public entity” covered by the ADA. As such,

it is subject to the regulations promulgated pursuant to the ADA.

     41.   The MTA’s denial of services to Mr. Horton and his mother based on

their county of residency is wholly inconsistent with the federal regulations

governing public transportation providers. Federal regulation 49 CFR § 37.123,

when read in conjunction with 49 C.F.R. § 37.121, requires public entities

operating fixed route transit systems to provide complementary Paratransit

service to ADA Paratransit eligible individuals and, in addition, sets certain

minimum requirements for the operation of such complementary ParaTransit

systems.

     42.   The Federal Transit Administration, through an FTA Circular issued

on November 4, 2015, provided definitive guidance regarding the Americans

with Disabilities Act requirements for complementary ParaTransit systems.

     43.   This definitive guidance from the Federal Transit Administration

explained that the ADA requires public transit agencies to make service


                                       Page 11
      Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 12 of 16




available to all individuals whose disabilities make them eligible to use the

complementary ParaTransit system. An agency cannot limit eligibility for

service on the basis of a passenger’s community of residence. See Appendix D to

§ 37.123. If an otherwise eligible applicant is able to travel to a point within an

agency’s complementary Paratransit service area and wishes to use

complementary ParaTransit within the service area, these regulatory

requirements obligate the agency to grant the applicant eligibility and

accommodate the trip request. See FTA Circular 4710.1 (Americans With

Disabilities Act Guidance) at § 9.2.2.

     44.   The MTA lacked the authority to limit its ParaTransit services only

to residents of Bibb County. The agency’s refusal to honor the Plaintiff’s right

to receive ParaTransit services from the MTA within the geographic area that

the transit agency serves constituted a violation of his rights under Title II of the

Americans with Disabilities Act.

     45.   The Plaintiff was and is entitled to receive ParaTransit

transportation to and from his home, even though it is not located in Macon-

Bibb County. FTA rules require the MTA to provide full service to all points

within the 3/4-mile range of any point on the MTA’s fixed route system unless


                                      Page 12
         Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 13 of 16




the MTA can demonstrate both that it is legally prohibited from providing

service outside to locations in the other jurisdiction and that it has taken all

practicable steps to get around the problem so that it can provide service

throughout its service area. The MTA has failed to make such a demonstration

here. See FTA Circular 4710.1 (Americans With Disabilities Act Guidance) at §

8.4.4.

     46.     The Defendant’s restrictions upon its passengers’ usage of its

complementary ParaTransit service from March 23rd, 2020, through May 7th,

2020, also constituted a clear violation of Federal Transit Administration ADA

regulations. This policy constitutes a clear violation of FTA regulations that

prohibit agencies from imposing restrictions or priorities based on the purpose

of the proposed ParaTransit trip. See 49 CFR 37.131(d).

     47.     Plaintiff is entitled to relief under Title II of the ADA, including

declaratory relief that provides clear guidance to the MTA regarding their

obligations to ParaTransit passengers.

     48.     Plaintiff is entitled to recover compensatory damages for the

extensive harm he experienced as a result of the Defendant’s violations of the

ADA described herein. The harm suffered by the Plaintiff included, but is not


                                       Page 13
        Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 14 of 16




 limited to, out-of-pocket expenses, increased financial stress, repeated and

 severe inconvenience, physical hardship, physical and mental symptoms of

 stress, loss of opportunities for companionship and loss of opportunities for

 participation in public life.

      49.    The Plaintiff’s injuries were a direct result of the Defendant’s

 deliberate indifference to the rights of the Plaintiff and other ParaTransit

 passengers.

      50.    The facts presented herein evidence deliberate indifference by the

 Defendant, in that the policies at issue were both adopted by individuals with

 policymaking authority for the MTA and directly contravened specific

 governing regulations.

      51.    Plaintiff is entitled to additional relief under the ADA, including

attorneys’ fees and costs.

      Count II – Rehabilitation Act
      52.    By this reference, Plaintiff incorporates the above factual statements

 as if fully stated herein.

      53.    The Rehabilitation Act provides that no entity receiving federal funds

 shall discriminate against an individual based on that individual’s handicap.



                                       Page 14
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 15 of 16




      54.      The MTA is an entity that receives federal funds.

      55.      The Rehabilitation Act prohibits discrimination coextensive to Title II

 of the ADA.

      56.      Defendants are liable to Plaintiff under the Rehabilitation to the same

 extent as under the ADA, as set forth supra.



      WHEREFORE, Plaintiff prays:

a.    for a trial by jury;

b.    for judgment in his favor on the claims asserted herein;

c.    for an order declaring the Macon-Bibb County Transit Authority was in

violation of the ADA and Rehabilitation Act with regard to their failure to

provide required ParaTransit services for the Plaintiff;

d.    that Defendant be required to pay compensatory damages to Plaintiff, in

an amount determined by the enlightened conscience of the jury;

f.    that Plaintiff be awarded reasonable attorneys’ fees and costs; and

g.    that the Court grant other legal and equitable relief as the Court finds

appropriate.




                                        Page 15
       Case 5:20-cv-00347-TES Document 1 Filed 09/03/20 Page 16 of 16




     Respectfully submitted this September 1, 2020.


                                   _/s/ Georgia K. Lord_______________
                                   GEORGIA LORD
                                   Georgia Bar No. 447932

                                   COUNSEL FOR PLAINTIFF
Radford & Keebaugh, LLC
315 West Ponce de Leon Avenue
Suite 1080
Decatur, GA 30030
Telephone: 678-271-0305
Fax: 678-271-0309
Email: georgia@decaturlegal.com




                                   Page 16
